Citation Nr: 1243708	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-29 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected lumbar disc strain. 

2.  Entitlement to an evaluation in excess of 20 percent for lumbar disc strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 28, 2000, to October 12, 2000, and from January 21, 2003, to June 7, 2003.   
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In a January 2009 rating decision, the RO increased the disability evaluation for lumbar disc strain to 20 percent disabling, effective October 16, 2008 (the date of claim for an increased evaluation).  In a July 2009 rating decision, the RO, in part, denied service connection for a right knee disorder.  The Veteran perfected appeals for both of these issues.

The Board notes that the Veteran also filed a notice of disagreement as to the issues of service connection for depression and a left leg disorder, which were also the subject of the RO's July 2009 rating decision.  However, in a March 2011 rating decision, the RO granted service connection for severe major depressive disorder with psychotic features and assigned a 50 percent evaluation effective March 17, 2009, and left lower extremity weakness and assigned a 10 percent evaluation effective March 17, 2009.  This represents a full grant of the benefits sought as to these claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not disagreed with the effective dates or disability evaluations assigned.  Accordingly, a statement of the case was not issued and the Veteran did not perfect his appeal by filing a VA Form 9 or similar document.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (noting that pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  Accordingly, the issues are not before the Board. 

In October 2011, the Veteran submitted additional evidence in support of his claims.  In its November 2012 informal hearing presentation, the Veteran's representative specifically indicated that they were waiving consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  However, as the claims are remanded, the AOJ will also have an opportunity to review this evidence.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal that the Board is adjudicating in this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  See also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995). 

With regard to the claim for service connection for a right knee disorder, the Veteran essentially contends that it is related to service or his service-connected lumbar spine disorder.  He testified at his November 2010 hearing before a Decision Review Officer at the RO that although he did not seek treatment for his right knee during service, he had problems with it during service.  See Hearing Transcript, page 31.  He further indicated that due to his back pain that he shifts his weight to the right side affecting his right knee.  See id. at 28.  

In December 2010, the Veteran was afforded an examination for his right knee disorder.  Upon review of the claims folder and evaluation of the Veteran, the VA examiner indicated that there was no evidence that a chronic right knee disorder (diagnosed as right patellar tendonitis) stemmed from service or was related to the Veteran's lumbar spine disorder.  She noted that there was no documentation during service of right knee pain, and stated that per the Veteran's history that his pain resolved in 2003 and did not recur until 2008 even with his low back pain.  She concluded that current right knee disorder was unlikely related to service or low back strain.  

The Board finds that this examination report is inadequate.  Significantly, the examiner failed to address whether the Veteran's right knee disorder is aggravated by the service-connected lumbar spine disorder.  Therefore, on remand, the Veteran must be afforded another examination to determine whether his current right knee disability is related to his service-connected lumbar spine disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate); see also Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation; 38 C.F.R. § 3.310 (2011).  (The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability).

As to the increased evaluation claim for service-connected lumbar disc strain, the Veteran was last evaluated in December 2009.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, subsequent to that examination, in a October 2011 statement the Veteran indicated that his disability had worsened and was not improving.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted to determine the current severity of the Veteran's lumbar spine disorder.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  

In addition, the record reflects that the Veteran has continued to receive treatment through the VA Medical Center (VAMC).  As this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VAMC treatment records.  All efforts to obtain the additional evidence must be documented in the claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims files.  

2. Schedule the Veteran for an examination to determine the etiology of the Veteran's right knee disorder, to include ascertaining the relationship between the Veteran's current right knee disability and service-connected lumbar spine disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  

The examiner should elicit the appropriate medical history from the Veteran.

The examiner should opine whether it is at least as likely as not (a probability of 50 percent or greater) that the right knee disability began in or is related to a period of active service, to include injury therein.  In this regard, the Veteran credibly asserts he had some right knee pain after a fellow service member dropped his half of a steel beam weighing 200 pounds such that the Veteran, who was carrying the front of the beam, was pulled to the right side.  Please provide a complete explanation for the opinion.

The examiner should also provide an opinion as to whether there is a 50 percent probability or greater that the Veteran's current right knee disability was due to the Veteran's service-connected lumbar spine disability.  Please provide a complete explanation for the opinion.

Also, is there a 50 percent probability or greater that the Veteran's current right knee disability was aggravated (i.e., worsened beyond the natural progress) by the Veteran's service-connected lumbar spine disability.  If the examiner determines that the right knee disability is aggravated by the service-connected lumbar spine disability, the examiner should report the baseline level of severity of the nonservice-connected right knee disability prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected low back disability.  Please provide a complete explanation for the opinion.


In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the pain as reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

3.  Schedule the Veteran for an examination in order to determine the current level of severity of his lumbar disc strain.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should indicate whether the Veteran's lumbar spine disorder is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on whether there is any neurological abnormality associated with the lumbar spine disorder, to include but not limited to bladder or bowel impairment.   


The examiner should also address the impact of the Veteran's lumbar spine disorder on his daily activities and employment. 

The supporting rationale for all opinions expressed must be provided. 

4. Thereafter, readjudicate the Veteran's claims for service connection for a right knee disorder and increased evaluation for lumbar disc strain.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an appropriate period of time in which to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

